Citation Nr: 0204221	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
30, 1998 for the award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
30, 1998 for the award of total disability for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active Marine Corps service from December 
1967 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July and August 1999 rating decisions of the Department 
of Veterans Affairs (VA) Albuquerque Regional Office (RO).  
The RO respectively granted entitlement to service connection 
for PTSD and a TDIU both effective November 30, 1998, date of 
receipt of the claims for these benefits.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO in December 2001.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2001), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing had been withdrawn. 


FINDINGS OF FACT

1.  A claim of service connection for a psychiatric disorder 
(delayed stress reaction) was made in June 1981.

2.  By July 1981 determination, the RO denied the veteran's 
claim; he was notified of this decision and of his procedural 
and appellate rights by August 1981 letter; he did not timely 
perfect an appeal, and the July 1981 decision became final.

3.  The veteran's formal claim of service connection for PTSD 
was received at the RO on November 30, 1998.


4.  By July 1999 rating decision, the RO granted service 
connection for PTSD, effective November 30, 1998.

5.  The claim of entitlement to a TDIU was received by the RO 
on November 30, 1998.

6.  The schedular requirements for a TDIU were first met on 
November 30, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
30, 1998 for an award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2001).

2.  The criteria for an effective date earlier than November 
30, 1998 for an award of a TDIU have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000 provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  Further, the veteran and his representative 
have been notified of the evidence necessary to establish the 
benefits sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possibly, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.


Factual Background 

The veteran served in Vietnam.  He suffered a gunshot wound 
to the left ankle and was awarded the Purple Heart.  He was 
discharged from service in February 1969.

On February 1972 VA medical examination, no significant 
psychiatric abnormalities were present.  However, a 
disability of the left ankle was noted.  

By March 1972 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left foot 
with traumatic arthritis and marked limitation of motion 
rated 20 percent disabling.

On June 1981 VA psychiatric examination, the veteran 
indicated that he could not continue working in sales because 
he could no longer walk as a result of his service-connected 
ankle disability.  He complained of diminished capacity to 
sleep since December 1980 due to his pain.  He stated that he 
was becoming increasingly irritable at home due to increasing 
financial problems.  On objective examination, the veteran 
was responsive and coherent, and his affect was appropriate.  
There was no evidence of hallucinations or delusions and no 
evidence of suicidal ideation.  The examiner indicated that 
he could not support a diagnosis of delayed stress reaction.  
However, the examiner stated that there were findings of 
psychological factors resulting from the veteran's ankle 
disability.  The most prominent symptoms were irritability, 
depression, and an inability to work since December 1980.

By July 1981 rating decision, the RO denied service 
connection for delayed stress reaction.  Also, the RO denied 
an increased rating for the service-connected left ankle 
disability.  The veteran was notified of the RO's 
determination in August 1981; however, although he filed a 
timely notice of disagreement, he did not perfect a timely 
appeal, and the decision became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2001).

By February 1987 written statement, the veteran reported that 
the pain that was "spreading through his whole body" was 
preventing him from making a living.

On November 30, 1998, the veteran filed a claim of service 
connection for PTSD and for a TDIU.  

In December 1998, the RO received October 1998 Vet Center 
records revealing suicidal ideation, low energy levels, and 
sleep disturbance.  According to the records, the veteran was 
an infantryman but had little contact with the enemy until an 
attack in which there was a tremendous exchange of gunfire.  
He was shot in the ankle during that incident, and was able 
to recall nothing until awakening in Guam.  

He spent many months convalescing until he was discharged in 
February 1969.  He then "hit the streets" and began to use 
heroin to replace the morphine he was given until discharge.  
He was unable to keep jobs and reported incidents of domestic 
and other types of violence.  The intake counselor diagnosed 
PTSD.

In a January 1999 written statement, the veteran claimed that 
he had never been able to make a "descent living" due to 
his PTSD.  

A February 1999 statement from a social worker at the Vet 
Center indicted that the veteran was unable to continue his 
employment as a jeweler due to "crippling arthritis."

On February 1999 VA psychiatric examination, the veteran 
reported combat-related nightmares, particularly concerning 
his left ankle injury.  He complained of sleep problems, 
flashbacks, hypervigilance, depression, suicidal ideation, 
crying spells, anger management problems, and several failed 
marriages.  He reported that he had recently begun treatment 
at the local Vet Center.  He denied previous psychiatric 
treatment with the exception of a single counseling session 
some years prior.  

He indicated that he had worked as a jeweler for 25 years, 
but that he had been unemployed during the past two years 
because rapid eye flashing as well as arthritis in the hands 
prevented him from continuing in that line of work.  

He stated that before becoming a jeweler, he was a musician, 
but that he could no longer perform after his left ankle 
injury, which prevented him from standing.  On objective 
examination, his affect and mood were depressed.  The 
examiner diagnosed PTSD that was related to Vietnam.

On February 1999 general medical examination, the examiner 
indicated that the veteran was poorly nourished and 
apparently depressed.  He had lost approximately 30 pounds in 
the previous year.  His posture was poor, and his left ankle 
was fixed at 10 degrees of plantar flexion.  He walked with a 
limp and appeared to favor his left leg.  The examiner 
diagnosed traumatic arthritis of the left foot with a fixed 
deformity, status post gunshot wound of the right knee with 
shrapnel in that knee, limited range of motion of the 
shoulders, tinea pedis, and kyphosis.  

By July 1999 rating decision, the RO granted an evaluation of 
40 percent for the veteran's service-connected left ankle 
disability.  The RO also granted service connection for PTSD 
with an evaluation of 70 percent effective November 30, 1998, 
the date that of filing of the claim.  Entitlement to pension 
was also granted.

By August 1999 rating decision, the RO granted entitlement to 
a TDIU, effective November 30, 1998.


Criteria

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1), (r).

Where new and material evidence consists of a supplemental 
report of service department records, received before or 
after the decision has become final, the effective date 
should agree with the evaluation (since it is considered 
these records were lost or mislaid) or the date of receipt of 
the claim on which the prior evaluation was made, whichever 
is later, subject to the rules on original claims filed 
within 1 year after separation from service.  38 C.F.R. 
3.400(q)(2).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).

The VA administrative claims process recognizes formal and 
informal claims.  An informal claim for benefits "will" be 
initiated by a report of examination or hospitalization for 
previously established service-connected disabilities.  38 
C.F.R. § 3.157(b)(1) (2001); see also Servello v. Derwinski, 
3 Vet. App. 196, 200 (1992) (holding VA medical examination 
report constituted an informal claim for a TDIU rating).  

The Court has held that if VA does not forward a formal 
application form to a claimant who has presented an informal 
claim under § 3.155(a) (2001), the one-year period for filing 
a formal application is not triggered, and the "informal 
claim must be accepted as the application for purposes of 
establishing the effective date under 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2)."  Quarles v. Derwinski, 
3 Vet. App. 129, 137 (1992); see also Hamilton v. Brown, 4 
Vet. App. 528, 544-45 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994); cf. Servello, supra.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2001).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU rating.  Norris v. West, 12 Vet. App. 413, 421-22 (1999)

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  

When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi; No. 01-7006 
(Fed. Cir. Dec. 17, 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

PTSD 

Initially, the Board concludes that new and material 
evidence, sufficient to reopen the claim of service 
connection for PTSD was submitted, and the RO properly 
decided the claim of service connection for PTSD.  38 C.F.R. 
§ 3.156(a); Hodge, supra.  

The RO based its July 1981 denial of service connection for 
delayed stress reaction upon a June 1981 psychiatric 
examination indicating that the veteran did not suffer from 
delayed stress reaction.  Subsequently, new evidence 
including a diagnosis of PTSD and an opinion relating it to 
service was obtained.  

As set forth above, the evidence shows that by July 1981 
determination, the RO denied the veteran's claim of service 
connection for delayed stress reaction.  Although he was 
notified of this decision and his procedural and appellate 
rights by August 1981 letter, he did not timely perfect an 
appeal.  Thus, the July 1981 determination became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

On November 30, 1998, the veteran presented a claim of 
service connection for PTSD.  Based on evidence obtained 
subsequent to his November 1998 claim, by July 1999 decision, 
the RO awarded service connection for PTSD.



Under the facts above, the earliest date that may be assigned 
for the award of service connection for PTSD is the date of 
receipt of the veteran's reopened claim, i.e., November 30, 
1998.  See 38 C.F.R. § 3.400(q)(1).  That is the effective 
date assigned by the RO.

In view of the foregoing, the earliest date that may be 
assigned for the award of service connection for PTSD is the 
date of receipt of the veteran's reopened claim, November 30, 
1998.  See 38 C.F.R. § 3.400(q)(1).


TDIU 

The veteran is seeking an effective date earlier than 
November 30, 1998 for the award of TDIU benefits.  The claims 
file contains somewhat conflicting evidence regarding 
unemployability.  He has variously claimed that his inability 
to stand, defective vision, psychiatric symptoms, and 
arthritis of the hands prevented him from working.  

The evidence also indicates, however, that he worked as a 
jeweler for 25 years until approximately 1997.  In any event, 
he did not meet the eligibility criteria for TDIU until 
November 30, 1998 when a 70 rating for PTSD was assigned.  
See 38 C.F.R. §§ 3.340, 4.16.  

Thus, an effective date prior to November 30, 1998 for TDIU 
benefits is not warranted.  See 38 C.F.R. § 3.400(o)(1), (2) 
(effective date of award of increased rating is earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim); Swanson 
v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).




Additionally, because the veteran did not meet the minimum 
criteria of section 4.16(a) until November 30, 1998, the 
evidence of his unemployability did not reasonably raise a 
claim under 38 C.F.R. §§ 3.155(c) and 3.157(b) until that 
date.  As reported above, the RO established this date as the 
effective date for the TDIU rating.  The July 1999 rating 
decision granted a 70 percent evaluation for PTSD effective 
November 30, 1998, thereby meeting the schedular requirements 
for a total disability rating as of that date.

The veteran met the requirements for a TDIU rating under 38 
C.F.R. § 4.16(a) as of November 30, 1998, and the evidence of 
his unemployability reasonably raised a claim under 38 C.F.R. 
§§ 3.155(c) and 3.157(b) as of this date, thus establishing 
the date of claim for the TDIU rating.  The Board notes that 
the veteran's left ankle disability was rated 20 percent 
disabling from October 8, 1971 and 40 percent starting 
January 7, 1999.  Hence, that disability did not constitute 
evidence of unemployability prior to November 30, 1998.

The Board must generally look to the evidence regarding the 
veteran's service-connected disabilities dated during the 
one-year period prior to this claim to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  However, in this case, inasmuch as the veteran 
first met the criteria for a TDIU rating under 38 C.F.R. § 
4.16(a) as of November 30, 1998, the award of a TDIU rating 
could be effective no earlier than this date, the date on 
which he was considered to have met the schedular 
requirements necessary for such an award.  Accordingly, the 
veteran's claim for an earlier effective date must be denied.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the evidence is 
against the claims of entitlement to earlier effective dates 
for grants of service connection for PTSD and a TDIU.  
38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Entitlement to an effective date earlier than November 30, 
1998 for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than November 30, 
1998 for the award of a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

